Citation Nr: 1130905	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right knee disorder, and, if so, whether service connection for a right knee disorder is warranted. 
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1962.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for his claim, the Veteran requested a hearing before a Veterans Law Judge at the RO in his July 2005 VA Form 9.  However, he postponed a hearing scheduled for July 2009 and subsequently cancelled a hearing scheduled for February 2010.  See VA Form 21-4138, dated March 2010.  No further requests for postponement or rescheduling were received.  The request for a Travel Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(c), (e) (2010).  

The RO addressed the new and material evidence issue in the rating decision on appeal.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a low back and a right knee disability. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In January 1999, the RO denied the Veteran's claim for service connection for a low back condition; the Veteran did not appeal.

2.  Evidence received since the January 1999 decision does not raise a reasonable possibility of substantiating the claim for service connection for a low back disorder.

3.  An August 1968 rating decision which denied service connection for a right knee disorder was confirmed in January 1999, and that denial is not final.  

4.  Evidence received since a January 1999 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.  

5.  Resolving doubt in the Veteran's favor, the competent evidence shows a relationship between the current right knee disability and service.  


CONCLUSIONS OF LAW

1.  The January 1999 RO decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the RO's January 1999 decision, and the claim of entitlement to service connection for a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received since the RO's January 1999 decision denying the claim to reopen service connection for a right knee disorder, and the claim of entitlement to service connection for a knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for service connection for a right knee disability have been met. 38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

With respect to the Veteran's claim for service connection for a right knee disability, the Board is reopening the Veteran's previously denied claim and granting it herein. As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  An extended discussion of the duties to notify and assist with respect to this claim is thus unnecessary.

Next, with respect to the Veteran's low back claim, VA satisfied its duty to notify via May 2010 and July 2010 letters sent to the Veteran that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This same letter defined new and material evidence, and it informed him of what evidence would be necessary to substantiate the element of the claim for service connection that was found insufficient in the previous denial. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Since the issuance of these letters, the RO has reconsidered the Veteran's claim, most recently in the March 2011 Supplemental Statement of the Case. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting his in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all obtainable evidence has been associated with the claims file, including the Veteran's service treatment records, post-service VA treatment records, and records of the Veteran's private medical treatment.  Further, though a VA compensation and pension examination was not performed, such an examination is not required in a claim to reopen unless evidence warrants reopening the claim.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

I. New and Material Evidence 

The Veteran seeks to reopen his claims for entitlement to service connection for low back and right knee disorders.  

Generally, a claim that has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 7105(c); 38 C.F.R. §§ 20.302, 20.1100; see also Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(effective from August 29, 2001).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

i. Low Back Disability  

The RO denied entitlement to service connection for a low back (spine) disability in April 1998 and September 1998 rating decisions, on the basis that the claim was not well-grounded.  The RO confirmed the previously denial of entitlement to service connection for a low back (spine) disability in a January 1999 rating decision.  The January 1999 rating decision found that the claim should remain denied on the basis that it was not well-grounded, because the evidence did not show that a low back disability was incurred in-service, or that a nexus between the Veteran's current low back disability and his military service existed.  

Although some claims finally denied on this basis, i.e., that the claim is not well-grounded, may be readjudicated de novo, such readjudication is not allowed unless the claimant makes such a request, or the Secretary makes such a motion, within two (2) years of the enactment of the VCAA; no action to initiate readjudication of such a claim should be taken subsequent to November 9, 2002.  VAOPGCPREC 03-2001 (2001); see 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a) (Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA).

In particular, the RO noted that service treatment records were silent as to a back disorder or injury.  Current VA evidence shows complaints of back pain since the 1980s.  Records from the Veteran's former place of employment (Polaroid) reflected a history of a back injury in 1963/1964 car accident, which occurred after service.  The Veteran did not appeal this decision, so it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  His claim to reopen was received in September 2003.  The January 2004 rating decision, which is the subject of the current appeal, determined that new and material evidence had not been presented.  

Evidence submitted since the January 1999 rating decision pertaining to the Veteran's low back includes the following: lay statements from the Veteran in support of his claim; records from the Social Security Administration (SSA), dated from 1977 to 1986; and VA treatment records, dated from March 2010 to July 2010.  There are also additional lay statements of record from family members and friends regarding the Veteran's knee complaints, but these statements do not include lay observations regarding back pain, and are not relevant to reopen the claim for service connection for a back disorder.  

After reviewing the record, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for a low back disorder has not been received.

First, the Board notes that the Veteran's statements in connection with the claims do not support reopening of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain, but as a layperson, the Veteran is not competent to offer medical opinions. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). See also, Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

However, in this case, the Veteran's statements do not address his symptoms of back pain, although the Veteran attempts to provide lay opinion as to the etiology of a current back disorder.  In a July 2005 statement, for example, the Veteran states, "for the lower back I believe it is due to the conditions we worked under. . . We worked in severe frigid conditions.  The clothes were not adequate."  This evidence does not address continuity of symptoms of back pain or other matters which the Veteran is competent to describe, and the Veteran's lay statement is not competent evidence to reopen the claim.  

Secondly, while the SSA records are "new" in that they were not previously submitted to agency decisionmakers, they are not "material" to the claim.  In other words, the medical records provided by SSA do not relate to an unestablished fact necessary to substantiate the claim.  For instance, a private treatment record dated in June 1980 indicates that the Veteran complained of low back pain since being in a motor vehicle accident early that month.  No previous medical history relating to his low back was provided at that time.  The diagnosis was lumbar spine disc disease.  

Additionally, a December 1980 private treatment record notes that the Veteran was involved in a motor vehicle accident in June 1980, and that his sustained injury to his lower back; no diagnosis or etiology was provided for the Veteran's low back pain at that time.  An August 1980 private treatment report shows that the Veteran again complained of low back pain since being the MVA in June 1980.  The diagnosis was low back pain possibly related to unusual anatomic structure, with no clear evidence of disc disease.  In a June 1986 private treatment record, the Veteran reported that he was hospitalized in 1979 for a lumbar injury following a motor vehicle accident.  

While the aforementioned SSA treatment records are record are new, they are not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  The record still lacks competent evidence demonstrating that the Veteran's current low back disability was incurred in-service, or that a link otherwise exists between the current condition and his active duty service.  Therefore, the private treatment records, which essentially show that the Veteran was treated for back problems following an MVA in 1979 or 1980, are not material to the Veteran's service connection claim.  

In addition, the Veteran's VA medical records dated in 2010 indicate continued treatment for his condition, demonstrating that the Veteran has a current back disorder; however, the fact that the Veteran demonstrated a back disorder was of record at the time of the prior denials, and that fact is not one of the unsubstantiated facts for which evidence is required to reopen the claim.  The Board notes that records related to continued treatment are generally insufficient to reopen a claim for service connection.  38 C.F.R. § 3.156. See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).

Thus, for the reasons outlined above, the Board finds that the evidence received subsequent to January 1999 is not new and material and does not serve to reopen the Veteran's claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Although considerable evidence has been added to the claims file, most of this evidence is applicable to the request to reopen the claim for service connection for a back disorder, and is not applicable to the claim regarding a back disorder.  

The Board acknowledges that the standard for evidence required to reopen a claim is low, but is unable to find any item of evidence since the last final rating decision which meets the low standard applicable.  The appeal is denied.

ii. Right Knee Disability  

Service connection for a right knee disability was initially denied in an August 1967 rating decision.  At that time, it was determined that, while service records did show treatment for a right knee condition, no residual disability was found on his last examination at separation.  The RO further noted that service records reflected that the Veteran reported being in a car accident 7 years prior and stated that he struck his knee at that time.  

The claim was reopened in 1968 pursuant to the submission of additional medical evidence.  In particular, a March 1968 VA examination showed complaints of knee pain/swelling, but no evidence of an orthopedic disability by physical examination or x-ray.  Also received was a letter from the Veteran's private physician, Dr. Finnegan, in which he stated that he treated the Veteran for knee problems on December 6, 1962.  He saw the Veteran again in March 1963 at which time he diagnosed torn semilunar cartilage of the right knee.  Additional evidence showing ongoing treatment for right knee problems in 1967 and 1968 was also submitted and considered by the RO.  

In August 1968, the RO confirmed and continued the previous denial because the evidence did not show that the Veteran currently suffered from a chronic knee condition which was incurred in or aggravated by service.  The RO notified the Veteran of the denial and he filed a timely notice of disagreement in October 1968; however, a substantive appeal was not filed as the Veteran actually withdrew his appeal in November 1968.  Thus, the August 1969 determination became final one year later, in August 1969.  

The Veteran sought to reopen his clam for service connection in June 1971.  A September 1971 rating decision determined that the evidence submitted was insufficient to establish continuity of symptomatology, that new and material evidence had not been presented, and the denial was confirmed and continued.  The Veteran did not appeal that determination and it became final.  

The Veteran again requested to reopen his claim for service connection in October 1997.  The RO confirmed and continued the denial of his claim in April 1998 and in January 1999 on the basis that new and material evidence had not been submitted.  

The Veteran was notified of the decision and a timely appeal was not filed.  The January 1999 rating decision is the last final disallowance of the claim.  38 U.S.C.A. § 5108. 

Evidence submitted since the January 1999 rating decision pertaining to the Veteran's right knee includes an May 2011 private medical opinion noting that the Veteran injured his knee during service; that he was treated by private physicians from 1962 to the present; that he has experienced persistent knee problems since 1962; and that his medical history was consistent with an injury that would result in arthritis of the knee joint.  

The August 2006 private medical opinion is new because it is not duplicative of evidence considered by the RO at the time of its January rating decision.

The May 2011 private medical opinion clearly relates to the unestablished fact and one of the reasons for the previous denials of his service connection claim; that is, whether the Veteran's current right knee disability is related to service as required by 38 C.F.R. § 3.303.

Likewise, the newly submitted May 2011 private medical opinion is not cumulative or redundant of existing evidence, and presents a reasonable possibility of substantiating the claim.

Accordingly, reopening the claim of entitlement to service connection for a right knee disability is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

II. Service Connection 

The Veteran seeks service connection for a right knee disability.  He specifically contends that his current right knee disability is related to injuries sustained during his active duty service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis 

As an initial matter, the Board notes that the record shows a current right knee disability.  For instance, a February 1998 VA examination reflected diagnoses of "status post operative multiple operations on the right knee with degenerative arthritis."  In 2007 the Veteran underwent a total knee replacement.  The most current VA treatment records from May 2010 show a diagnosis of loss of motion of right knee, status post right total knee replacement.  

The Veteran claims that while on active duty, he sustained an injury to his right knee when he fell on a piece of ice.  Service treatment records reflect treatment for a knee condition in January 1962; swelling of the right knee in February 1962; pain in right knee after standing guard in March 1962; and a red, tender swollen knee in June 1962.  Separation examination in July 1962 reflects previous in-service treatment for a swollen right knee.  

As the record shows a current right knee disability and a right knee injury during service, the determinative issue is whether these are related.

The Veteran filed his original claim for service connection in January 1967.  In support of his claim, the Veteran submitted a statement from his physician, Dr. Finnegan, in which it was noted that he treated the Veteran on December 6, 1962, for a "swollen and painful" right knee (i.e., the same symptom set for which the Veteran was treated in-service not more than one year prior, in February/March 1962).  This treatment notably occurred within six months of his separation from service.  He was seen again by Dr. Finnegan on March 9, 1963, at which time he was diagnosed with torn semi-lunar cartilage of the right knee.  

An August 1967 private orthopedic consultation note indicates that the Veteran had a six-week history of posterior knee pain; the diagnosis was partial separation of the right meniscus. 

A January 1968 private treatment report from Dr. Berman indicates that the Veteran injured his knee both during service and when he recently fell off a toboggan.  Dr. Berman confirmed that the Veteran had a partial separation of the internal meniscus, right knee, and that he suffered from pain, stiffness, and instability.  

An August 1968 operative report indicates that the Veteran underwent a meniscectomy of the right knee as a result of a torn internal meniscus.  A pre-operative "history sheet" indicates that the Veteran fell on his right knee during service, and that he had been suffering from right knee pain, swelling, and buckling since that time. 

A June 1969 private treatment report from Dr. Greenberg shows that the Veteran continued to complain of pain in the right knee.  He opined that the Veteran had "traumatic troubles" with his knee and that these were "pre-existing conditions related to an injury he suffered while in the Army."  

A May 1970 private treatment report shows that the Veteran reported injuring his knee during service and having intermittent pain, effusion, and giving way since that time.  

A February 1972 private treatment report shows a diagnosis of patellofemoral chondromalacia and mild degenerative arthritis of the right knee status post medial meniscectomy.  

From 1973 to 2010, the record demonstrates numerous surgeries and continued treatment for the right knee.  For example, in August 1973 the Veteran again underwent a meniscectomy.  A January 1985 private examination report shows that the Veteran developed knee problems a number of years ago, undergoing his first knee operation in 1967 because of torn cartilage.  It was noted that he subsequently underwent two other similar operations due to persistent symptoms.  Since that time, he has continued to experience crepitus and swelling of the right knee.  The pertinent diagnosis was right knee, mild degenerative arthritis, status-post medial meniscectomy.  

A February 1998 VA examination report reflects that the Veteran reported falling on his knee during service; he endorsed having recurrent knee problems (swelling, pain) ever since.  He reported that he underwent surgery in 1963 or 1964 at the Chelsea Memorial Hospital for torn cartilage.  He also stated that he had additional reconstructive procedures in 1966 and 1967.  He reported that the right knee was increasing in severity.  The diagnosis was status-post operative multiple operations on the right knee with degenerative arthritis.  

Most recently, VA treatment records dated in 2010 show that the Veteran underwent a total knee replacement (TKR) in 2007 and that he continues to suffer from substantial stiffness; the diagnosis was loss of motion of the right knee, status-post right TKR. 

In May 2011, the Veteran's orthopedist, Dr. Roth provided an opinion as to the etiology of the right knee disability.  He stated that he reviewed the Veteran's service treatment records and relevant medical history.  He specifically noted the documented in-service treatment for right knee pain and swelling; the treatment of civilian doctors from 1962 to the present; and his complaints of persistent right knee problems since service, ultimately requiring three surgeries and a TKR.  Dr. Roth opined that this history was consistent with an injury that would result in arthritis of the right knee while he was in-service.  

Lastly, the Veteran's family has submitted multiple lay statements attesting to his knee problems immediately after his separation from service; they specifically assert that they witnessed the Veteran undergo knee surgery sometime in the early 1960's, after he was discharged from active duty.  

Based on the foregoing evidence, the Board believes that service connection for a right knee disability is warranted in this case.  

Indeed, as noted above, the record shows a current right knee disability; multiple occasions of in-service treatment for right knee pain and swelling; a notation of treatment for a swollen right knee upon separation from service in July 1962; post-service treatment for a swollen and painful right knee in December 1962 (less than six months after separation from service); treatment for a torn semi-lunar cartilage in the right knee in March 1963; and near-continuous treatment for disabilities of the right knee since that time.  Thus, the medical record clearly establishes continuity of right knee symptomatology since the time of separation from service to the present.  

Given the above, there is no reason to doubt the Veteran's statements that his right knee complaints have been continuous since service, especially when considered with the number of times he was seen for right knee pain in-service and the post-service treatment records prepared in conjunction with treatment for his right knee disability.  The Veteran is thus deemed both competent and credible in this regard.  

In addition to the Veteran's statements, the Board notes that the Veteran's family has provided numerous statements attesting to observable right knee symptomatology (including a right knee surgical procedure) shortly after the Veteran's separation from service.  Indeed, both the Veteran and his family are competent to report on what they actually observed as it is within the realm of their personal knowledge.  

Such knowledge comes to a witness through use of his or her senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, it is within the Veteran's (and his family's) realm of personal knowledge whether he had painful knee symptomatology (or a cast on his left, for example), shortly after service.  Moreover, there is no reason to doubt the credibility of these statements as they are consistent with the contemporaneous medical record.  

Finally, the Board notes that the May 2011 private medical opinion, which links the Veteran's current knee condition to service, is competent; in addition, there is no medical evidence of record that indicates that the Veteran's current right knee disability is not related to his in-service right knee injury.  In fact, the Board observes that, as early as 1969, the Veteran's treating physician, Dr. Greenberg, related the Veteran's traumatic knee problems to service.  Indeed, he expressly opined that the Veteran's right knee troubles were "pre-existing conditions related to an injury he suffered" while in service.  See June 1969 private treatment report from Dr. Greenberg. 

Based on the above, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor.  Accordingly, service connection for a right knee disability is warranted.



ORDER

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for a low back disability, the appeal is denied.

New and material evidence has been submitted to reopen the previously denied claim of service connection for a right knee disability.  

Entitlement to service connection for a right knee disability is granted.  



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


